979 A.2d 493 (2009)
293 Conn. 920
Nancy P. TYLER
v.
Richard J. SHENKMAN-TYLER.
Supreme Court of Connecticut.
Decided September 17, 2009.
William F. Gallagher and Hugh F. Keefe, New Haven, in support of the petition.
Nancy P. Tyler, pro se, in opposition^
The defendant's petition for certification for appeal from the Appellate Court, 115 Conn.App. 521, 973 A.2d 163 (2009), is denied.
NORCOTT, VERTEFEUILLE and McLACHLAN, Js., did not participate in the consideration of or decision on this petition.